Title: To John Adams from Thomas J. Rogers, 14 December 1823
From: Rogers, Thomas J.
To: Adams, John


				
					Sir,
					House of Representatives, US. Dec. 14. 1823
				
				I forward you, by this day’s mail, a small volume which I have compiled, intended for the use of schools, and which I am anxious should be placed in the hands of the youth of our country. It is calculated to give them a correct idea of the causes and principles of the American Revolution, and a knowledge of those who acted a conspicuous parts, either in the cabinet or the field, during that glorious contest.I am now engaged in compiling a third edition, to be comprised in an octavo volume, to contain 500 pages. Any anecdotes connected withe the Revolution, which may be in your possession would be highly acceptable.Be pleased, Sir, to accept this work, as a humble testimony of my high opinion of your Revolutionary services.I have the honour to be, / with great respect, / Your obedient Servant
				
					Thos: J: Rogers
				
				
			